Denied and Opinion Filed December 6, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01456-CV

                              IN RE MICHAEL A. RUFF, Relator

                       Original Proceeding from the Probate Court No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. PR-11-02825-1

                              MEMORANDUM OPINION
                            Before Justices Francis, Evans, and Schenck
                                     Opinion by Justice Evans
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to

vacate a post-judgment discovery order. To be entitled to mandamus relief, a relator must show

both that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based

on the record before us, we conclude relator has not shown he is entitled to the relief requested.

Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the

court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE
181456F.P05